Citation Nr: 0600145	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO), which found that new and material 
evidence had not been submitted as required to reopen the 
veteran's claim for service connection for a low back 
disability, and from a January 2004 rating decision issued by 
the Togus, Maine RO which granted service connection for 
bilateral hearing loss with an evaluation of 0 percent.  

Since the January 2004 rating decision, the claims file was 
transferred back to the Providence RO, which has certified 
the case for appellate review.    


FINDINGS OF FACT

1.  In the Board's November 1979 decision entitlement to 
service connection for a low back disability was denied.  

2.  Evidence submitted since the November 1979 Board decision 
relates to a previously unestablished fact necessary to 
substantiate the claim, and has a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disability.

3.  A current back disability, degenerative joint disease, 
resulted from an injury in service.

4.  The veteran's current hearing loss is manifested by Level 
II hearing in the right ear and Level I hearing in the left 
ear.  



CONCLUSIONS OF LAW

1.  The Board's November 1979 denial of the veteran's claim 
for service connection for a low back disability is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been associated with the 
claims file subsequent to the November 1979 Board decision 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  A low back disability, degenerative joint disease, was 
incurred in service.

The criteria for an initial evaluation in excess of 0 percent 
for the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in August 2002 regarding his application to 
reopen his claim for service connection.  This letter 
informed the veteran of the type of information and evidence 
necessary to reopen his claim and establish entitlement to 
service connection for a low back disability.  In May 2003 
the RO sent the veteran a VCAA notice letter informing the 
veteran of the type of information and evidence necessary to 
grant service connection for hearing loss.  

While the benefit that the veteran is seeking on appeal is an 
initial rating higher than the 0 percent rating granted by 
rating decision in January 2004, the advice that VA gave to 
the veteran in May 2003 in regard to his service connection 
claim is considered adequate VCAA notice, as the new issue is 
clearly a downstream issue.  (VA's Office of General Counsel 
(GC) has held that, if, in response to notice of a decision 
on a claim for which VA has already provided notice pursuant 
to 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new, "downstream" issue, i.e., a 
higher initial rating, VA is not required to provide 38 
U.S.C.A. § 5103(a) notice with respect to that new issue).    
VAOPGCPREC 8-2003.
  
The above notwithstanding, the RO sent to the veteran yet 
another VCAA letter, in June 2004, in which the RO 
specifically advised the veteran of what is needed to be 
entitled to an increased rating for a service-connected 
disability.

These letters informed the veteran of the type of information 
and evidence necessary to grant his claims.  

With regard to elements (2) and (3), the June 2004 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help the veteran get such things as medical records or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to element (4), the United States Court of 
Appeals for Veterans Claims (Court) has held that failure to 
tell a claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The August 2002, May 2003, and June 2004 VCAA letters 
informed the veteran that he could send information or 
evidence himself rather than having VA request it on his 
behalf, and informed him where and when to send such 
evidence.  In addition, the RO included the language of 
38 C.F.R. § 3.159(b) in the Pertinent Laws; Regulations; 
Rating Schedule Provisions section of the March 2003 and 
April 2004 statements of the case (SOCs).  These letters and 
SOCs show that the veteran was adequately advised to submit 
evidence pertinent to his claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
some notice was given after the first AOJ adjudication of the 
claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, the June 2004 notice was 
provided prior to the most recent transfer of the veteran's 
case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Board finds all required notice was given.  See Mayfield, 
supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  The 
veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  

The Board observes that the veteran has been afforded two VA 
audiological examinations to evaluate his hearing loss.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to the back claim, further assistance is 
unnecessary to aid the veteran in substantiating that part of 
his appeal.  

The appeal is thus ready to be considered on the merits.

II. Low Back Disability

Despite the fact that the RO found new and material evidence 
and reopened the veteran's claim in the June 2005 SSOC, the 
Board must initially determine whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a low back disability regardless of the RO's 
determination.  The Board must address the question of new 
and material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  Only where the Board concludes 
that new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the November 1979 Board decision is the 
last final denial of the veteran's service connection claim.  
Thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the record since November 1979.

For new and material evidence purposes, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence associated with the record since November 1979 
includes private treatment reports and a letter from Dr. H.  
The private treatment reports are "new" as they had not 
previously been considered by VA, however, these reports are 
not "material" in that they show a current back disability 
and the previous Board denial did not dispute the presence of 
a current back disability, rather, found that there was no 
connection between a current back disability and the in-
service back injury.  

While the treatment reports from Dr. H. are not new and 
material, the January 2003 letter from Dr. H. is new and 
material evidence.  This letter for the first time relates a 
current back disability to injury in service.  The basis for 
the Board's previous denial was essentially that there was no 
evidence relating a current back disability to service.  Dr. 
H's opinion is "new" as VA had not previously considered a 
medical opinion relating the veteran's current back 
disability to service.  This letter is also "material" 
because it relates to a previously unestablished fact 
necessary to substantiate the claim.  It also creates a 
reasonable probability of substantiating the claim.  

Merits

Having determined that the claim is reopened, the Board must 
next consider the merits of the reopened claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Service connection will be granted for disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West 2002).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

IN this case a present disability is shown by VA X-rays in 
September 2002, which were interpreted as showing 
degenerative joint disease.

An inservice injury is shown by the service medical records, 
which document complaints of low back pain after lifting a 
barber's chair and wall lockers.  The service medical records 
also show findings of muscle spasm.

As just discussed, the letter from Dr. H. provides competent 
evidence of a nexus between the current back disability and 
the injury in service.  There is no competent opinion against 
that of Dr. H., and his conclusions were supported by his 
finding of pre-existing degenerative changes at the time of a 
post-service automobile accident.  

The only evidence against finding a nexus is the fact that 
the separation examination was negative, and a back 
disability was not documented in the years immediately after 
service.  This negative evidence is, however, outweighed by 
Dr. H's findings and opinion.

Since the evidence is in favor of each of the three elements 
needed for service connection, the weight of the evidence 
supports the grant of service connection.


III.  Hearing Loss

The veteran was initially granted service connection for 
bilateral hearing loss with a noncompensable evaluation by 
rating decision effective May 8, 2003. 

At a December 2003 VA audiological examination, the veteran's 
pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
55
65
70
LEFT
15
50
60
65

The average pure tone threshold was 50 on the right and 47.5 
on the left.  Speech discrimination scores on the Maryland 
CNC Word List were 88 percent on the right and 92 percent on 
the left.

The veteran was afforded a second VA audiological examination 
in May 2005, at which time, pure tone thresholds were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
65
65
LEFT
20
50
55
60

The average pure tone threshold was 52.5 on the right and 46 
on the left.  Speech discrimination scores on the Maryland 
CNC Word List were 88 percent on the right and 94 percent on 
the left.  

Private audiograms dated from August 1995 to September 2004, 
reveal hearing loss similar to that found on the two VA 
examinations; however, the private audiograms may not be 
employed in determining whether or not the veteran is 
entitled to a higher initial evaluation for his service 
connected bilateral hearing loss as they do not indicate 
whether or not speech discrimination scores were obtained 
using the Maryland CNC Word List as required by VA 
regulation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Board notes that this claim involves the veteran's 
dissatisfaction with the initial evaluation assigned for his 
disability following the grant of service connection for 
bilateral hearing loss in January 2004.  The Court has found 
that there is a distinction between a veteran's disagreement 
with the initial evaluation assigned following a grant of 
service connection and the claim for an increased evaluation 
for a disability in which entitlement to service connection 
has previously been established.  In instances in which the 
veteran disagrees with the initial evaluation, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).
  
A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.  

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Using Table VI, the veteran's December 2003 VA audiological 
examination revealed Level II hearing in the right ear and 
Level I hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 0 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the results 
of this VA examination do not meet the criteria for an 
exceptional pattern of hearing impairment, Table VIA is not 
for application.  38 C.F.R. § 4.86.    

The results of the May 2005 VA audiological examination yield 
the same results.  Using Table VI, the veteran again has 
Level II hearing in the right ear and Level I hearing in the 
left ear, combining according to Table VII to warrant a 
rating of 0 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Again, the results of the May 2005 VA examination do not meet 
the requirements for an exceptional pattern of hearing 
impairment and so an alternative rating is not available 
using Table VIA.  38 C.F.R. § 4.86.  

Based on the foregoing analysis, the Board finds that the 
veteran's service connected bilateral hearing loss is 
currently properly evaluated as 0 percent disabling.  Since 
this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 0 percent evaluation properly reflects 
the highest level of the veteran's bilateral hearing loss 
since his May 2003 claim for service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran has 
not contended that his bilateral hearing loss has resulted in 
marked interference in employment nor has it required any, 
let alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened.  

Service connection for a low back disability, namely 
degenerative joint disease, is granted.

Entitlement to an initial evaluation in excess of 0 percent 
for service connected bilateral hearing loss is denied.  


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


